Citation Nr: 1215094	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  04-13 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a disease of the trachea and bronchi, to include chronic obstructive pulmonary disease (COPD).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from July 1986 to January 1992, including service in the Southwest Asia theater of operations from October 1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2002 and February 2004 rating decisions by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that in addition to a diagnosis of COPD, private records note asthma.  As such, the claim is as set forth on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

In March 2011, the Board reopened and remanded the Veteran's COPD claim for further development.


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.  

2.  The evidence of record demonstrates that the Veteran's respiratory symptoms are attributable to a known clinical diagnosis.  

3.  COPD is not shown during service or until several years thereafter and disease of the trachea and bronchi, to include COPD, is not related to service or to an incident of service origin. 


CONCLUSION OF LAW

Disease of the trachea and bronchi, to include COPD, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2011). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify & Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a letter sent in August 2003 prior to the initial rating decision, as well as in August 2004, March 2010 and July 2010.  Since the Board has concluded that the preponderance of the evidence is against the claim of service connection, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained his service treatment records and VA and private treatment records, as well as Social Security Administration (SSA) records.  The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf.  The Veteran was also afforded a VA examination in September 2011.  Finally, in March 2011, the Board remanded the claim for additional development.  There has been full compliance with the remand directives.  

II.  Service Connection

The Veteran asserts entitlement to service connection for COPD due to exposure to toxins/fumes/chemicals during service in Southwest Asia.  In addition, in March 2012 written argument, his representative argues that the case should be remanded, citing the examiner's statement that he could not offer an opinion regarding whether the Veteran's COPD was caused by post-service chemical exposure without resorting to speculation.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Because the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 76 Fed. Reg. 81834 (Dec. 29, 2011) (to be codified at 38 C.F.R. § 3.317(a)(1)).  

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).  

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficulty swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  38 C.F.R. § 3.317 (a)(2)(i)(B)(3).

Presumptive service connection is warranted for certain infectious diseases:  (i) Brucellosis; ii) Campylobacter jejuni; (iii) Coxiella burnetii (Q fever); (iv) Malaria; (v) Mycobacterium tuberculosis; (vi) Nontyphoid Salmonella; (vii) Shigella; (viii) Visceral leishmaniasis; and (ix) West Nile virus.  38 C.F.R. § 3.317(c)(1-2).  The diseases listed in paragraph 38 C.F.R. § 3.317(c)(2) will be considered to have been incurred in or aggravated by service under the circumstances outlined in paragraphs (c)(3)(i) and (ii) of this section even though there is no evidence of such disease during the period of service.  

With three exceptions, the diseases listed in 38 C.F.R. § 3.317(c)(2) must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service as specified in paragraph (c)(3)(ii) of this section.  Malaria must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service or at a time when standard or accepted treatises indicate that the incubation period commenced during a qualifying period of service.  There is no time limit for visceral leishmaniasis or tuberculosis to have become manifest to a degree of 10 percent or more. 

Further, if a Veteran who has or had an infectious disease identified in column A of 38 C.F.R. § 3.317(d)(2) also has a condition identified in column B of that section as potentially related to that infectious disease, VA must determine, based on the evidence in each case, whether the column B condition was caused by the infectious disease for purposes of paying disability compensation.  This does not preclude a finding that other manifestations of disability or secondary conditions were caused by an infectious disease.  If a Veteran presumed service connected for one of the diseases listed in paragraph (c)(2) of this section is diagnosed with one of the diseases listed in column "B" in the table within the time period specified for the disease in the same table, if a time period is specified or, otherwise, at any time, VA will request a medical opinion as to whether it is at least as likely as not that the condition was caused by the veteran having had the associated disease in column "A" in that same table. 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The issue of entitlement to service connection for COPD was remanded by the Board in March 2011, in part, because no opinion was provided for a handwritten opinion on an August 2004 private pulmonary function test report, results of which were moderate obstruction as well as a low vital capacity possibly from a concomitant restrictive defect, to the effect that the Veteran's significant pulmonary problems were secondary to chemical exposure in the Gulf War.  The Board recognizes that a private examiner's opinion cannot be rejected solely because it is based upon a history supplied by the claimant.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  Moreover, the Court has held that a claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a strict requirement for private medical opinions, and that a private medical opinion may not be discounted solely because the opining clinician did not describe review of the claims file.  Nieves-Rodriguez.  The critical question is whether the medical opinion is credible in light of all the evidence.  In fact, the Board may reject a medical opinion that is based on facts provided by the Veteran which have been found to be inaccurate or because other facts present in the record contradict the facts provided by the Veteran which formed the basis for the opinion.  Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).  The August 2004 private opinion does not adequately address the relevant findings, or lack thereof, at service entrance, during service, at separation or thereafter.  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, the Board finds the opinion to be of limited probative value.  

Against this background are the service treatment records and the September 2011 VA opinion.  In noting an extensive review of the claims folder, and consistent with the contemporaneous records, the September 2011 VA examination report notes that service treatment records are silent for respiratory complaints or a diagnosis of COPD and that COPD was diagnosed in 1995, three years after separation.  The determination that the Veteran's COPD was not caused by, related to or aggravated by exposure to toxins/chemicals during service in Southwest Asia was also based on clinical findings to include a normal chest x-ray examination in January 1993 and a February 1993 VA examination report noted to be, "11 mos post-separation" and silent for a diagnosis of COPD.  

The Board notes that while the Veteran is competent to report his symptoms, competence and credibility are to be distinguished.  In this regard, VA records dated in September 2009 note that the Veteran was voluntarily uncooperative and probable malingering was reported.  In addition, the September 2011 VA examiner stated that while the Veteran denied alcohol use since 1990, an August 2002 record notes that he drank six beers on the weekends.  The examiner further noted the Veteran's history of marijuana usage from the 1980s to 2007, adding that while the Veteran reported quitting the use of marijuana in 2007, his September 2009 VA drug screen was positive for cannabinoids.  Regardless, and while the examiner noted it would be resorting to mere speculation to relate the Veteran's COPD to chemical after service, it is at least as likely as not that the Veteran's COPD is related to a 15-20 year history of smoking marijuana, an opinion noted to be supported by the following:

UptoDate 5/2011:  Long Term Me[]d[i]cal effects of Cannabis Use (Pulmonary):  Cannabis smoke contains many of the same combusted particles found in tobacco smoke, sometimes in larger quantities.  As an example, marijuana smoke contains approximately three times the amount of tar found in tobacco smoke and 50 percent more carcinogens.  

Medline Abstract (Archives Internal Medicine 2007): Title:  Effects of marijuana smoking on pulmonary function and respiratory complications.  Conclusions:  Long-term marijuana smoking is associated with increased respiratory symptoms suggestive of obstructive lung disease.

In addition to the finding of COPD, the report of examination notes chest "B/L" symmetric and respirations regular and rhythmic, lungs clear without wheezes or crackles, and heart rate regular and rhythmic without murmurs or gallops.  No gross varicosities or venous flushing was noted, no stasis dermatitis or "PTE" was reported and no peripheral artery disease was noted.  Peripheral pulses were palpable and bilaterally equal, no evidence of anemia was noted and good capillary refill was reported.  The Board notes that the September 2011 findings are consistent with findings reflected in VA treatment records, to include a September 2009 VA record noting normal oxygen saturation and that the Veteran denied shortness of breath, a December 2010 record noting clear breath sounds and no rales or crackles, and a January 2011 record noting respiration was non labored.  

In this case, and while the clinical evidence establishes that the Veteran's respiratory symptoms are attributable to a diagnosis of COPD, the competent reliable evidence does not establish that COPD is related to service or that the Veteran exhibits objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia theater of operations during the Persian Gulf War.  The Board notes that while an April 2005 private record notes asthma, no clinical findings accompany the diagnosis, and in finding that the Veteran does not have asthma, the September 2011 VA examiner noted that the impression of pulmonary function tests in July 2011 was moderately severe obstruction with normal lung and a mild diffusion impairment, and that chest x-ray examination in September 2011 was showed no acute cardiopulmonary abnormality.  

The September 2011 VA examiner further noted that the Veteran adamantly denied any breathing problems such as coughing, dyspnea or wheezing, and that there was no productive cough/sputum or hemoptysis.  The only COPD/respiratory symptoms the Veteran was noted to complain of were 'weakness & fatigue' when exposed to certain chemicals, smoke or car fumes, and the examiner stated that although the Veteran noted having been prescribed Advair in the past for the weakness and fatigue he correlated with his COPD, the Veteran had not been prescribed Advair in a long time, and no medications or oxygen were noted.  

The Board notes that an April 2011 VA treatment record reflects complaints of chronic fatigue syndrome, and while the Veteran has asserted that fatigue is a manifestation of COPD, in addition to a February 2004 rating decision reflecting that service connection for fatigue has been denied, in this decision, the Board has determined that service connection is not warranted for diagnosed COPD.  Thus, even if fatigue is a manifestation of COPD, service connection is not warranted.  

In summary, a disease of the trachea and bronchi, to include COPD, is not shown during service, the competent and probative evidence does not attribute COPD to service, to include exposure to chemicals/toxins during service, and the Veteran does not exhibit objective signs of a qualifying chronic disability that became manifest during active service in the Southwest Asia theater of operations during the Persian Gulf War.

Finally, to the extent the examiner indicated that she was unable to offer an opinion regarding the relationship of the Veteran's COPD and his post-service exposure, the Board notes that service connection is not available for diseases or injuries that are not related to or were incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).



ORDER

Service connection for a disease of the trachea and bronchi, to include COPD, is denied.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


